DETAILED ACTION

Applicant’s amendment and response received on 2/16/21 has been entered. Claims 12-18 and 21-25 have been canceled, and new claims 26-38 have been added. Claims 1-11, 19-20, and 26-38 are currently pending and under examination in this application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.
Those sections of Title 35, US code, not included in this action, can be found in a previous office action.

Information Disclosure Statement

The information disclosure statements(IDS) submitted on 2/16/21 in compliance with the provisions of 37 CFR 1.97 and 1.98.  The information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 102


The rejection of previously pending claims 1-3, 6-12, and 15-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2005/0170398 (2005), hereafter referred to as Van Berkel et al., is withdrawn over canceled claims 12 and 15-18, and maintained or newly applied to claims 1-3, 6-11, 19-20, and 26-38. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail in the previous office action. 
The applicant argues that claim 1-3 and 6-9 are method claims that recite a particular method step where the isolated nucleic acids encoding the heavy chain variable region are obtained from B cells derived from a transgenic mouse with a specific structure that is not taught by Van Berkel et al. The applicant further argues that the product by process claims depend on the structure of the transgenic mouse from which the isolated nucleic acids encoding the heavy chain variable regions are obtained as according to applicant the transgenic mouse imparts a structural difference on the population of cells in the library because the heavy chains obtained from the transgenic mouse B cells as claimed are each capable of forming an antibody with the single light chain that has not undergone somatic hypermutation.
In response, there are two types of claims under rejection, the methods claims, claims 1-3, 6-9, 26-32, and 35, and the product claims, claims 10-11, 33-34, and 36-38. In regards to the method claims, it is not agreed that the method steps include a specific step where the nucleic acids encoding heavy chain variable regions are isolated from B cells that are themselves isolated from a transgenic mouse with the specified genome. The methods as claimed recite, “obtaining nucleic acid sequences that encode heavy chain variable regions comprised in B cells of transgenic non-human animals that have been immunized with different targets or targets containing different target epitopes”. As written, the active step is obtaining nucleic acid sequence that encode heavy chain variable regions. The rest of the phrase “comprised in B cells of transgenic non-human animals that have been immunized with different targets or targets containing different target epitopes” identifies that the heavy chain regions as the same as ones present in B cells of the transgenic animal, but does not actually limit the method to a step of obtaining the nucleic acid from the actual B cells which themselves have been obtained from the transgenic non-human animal. The method claims limitation is met as long as the nucleic acids obtained encode the same/equivalent heavy chain regions which are present in the transgenic non-human animal. Thus, the isolated nucleic acids read on any at least two isolated nucleic acids which encode heavy chains that are the same/equivalent as those present in B cells of the transgenic non-human animals. The claims do not further limit the heavy chains in terms of specific V, D, J gene segments, any specific sequences, or any specific antigen reactivity-i.e. a specific antigen(s) or antigenic epitope(s). Similarly, the recited rearranged human light chain is also not limited to any specific V or J gene segments, any specific sequences, or any specific antigen reactivity. In fact, although the claim recites that the transgene lacks a regulatory element that contributes to somatic hypermutation, the claims do not recite that the no somatic hypermutation occurs in the sequence of the rearranged human light chain or that somatic hypermutation of the transgenic light chain is 100% prevented in the transgenic non-human animals.  Thus, the rearranged heavy chain variable regions derived from B cells present in an immunized transgenic animal as claimed may or may not pair with a transgenic light chain that has undergone somatic hypermutation. Furthermore, since the transgenic non-human animal encompasses embodiments where the endogenous light chain loci are both intact, there is in fact no requirement that the heavy chains that are present in B cells of the transgenic non-human animal be limited to those that pair with the introduced rearranged human light chain variable region versus a rearranged endogenous light chain. Note as well that these endogenous light chains can undergo somatic hypermutation. As such, the claimed methods read on obtaining nucleic acids which encode heavy chain variable regions from any source as long as the encoded heavy chain is the same/equivalent to ones present in B cells of the transgenic non-human animal described, which include heavy chains that pair either with an introduced rearranged light chain variable region which may or may not have undergone somatic hypermutation, or heavy chains that pair with any one or more endogenous rearranged light chains, which again may or may not have undergone somatic hypermutation. Finally, it is noted that the cells present in the library are not required to produce any antibody let alone any specific antibody. The cells in the library, including the cells which have a further introduction of a rearranged human light chain variable region, are not recited as producing antibody comprising the rearranged human light chain variable region and a heavy chain variable region. The product of the methods as written, and the products themselves include a “library” of cells, interpreted as more than one cell, in which each cell has an integration of at least two nucleic acid sequences encoding at least two different heavy chain variable regions capable of being produced in a non-human mammal, or said cells whose genome further includes a nucleic acid sequence encoding a rearranged human variable region as claimed. The claims do not limit the heavy chain sequences to those which pair with any single light chain and more specifically do not limit the heavy chains to ones which pair to a rearranged human variable region which has not undergone somatic hypermutation. As such, applicant’s arguments are based on limitations which may be recited in the specification but are not actually recited in the claimed methods or products as written.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is suggested that if applicant wishes to have the methods depend on the use of B cells from the transgenic non-human animal that applicant amend the claimed methods to recite the positive steps of isolating B cells from a transgenic non-human animal as claimed and isolating nucleic acids encoding heavy chain variable regions from said isolated B cells. 
In regards to the actual teachings of Van Berkel et al., Van Berkel et al. has been cited for teaching a host cell stably transformed with nucleic acid sequences encoding a single common light chain variable region and at least 2, including 3, 4 ,5 ,6 ,7 ,8 , 9, and 10 or more, different nucleic acids encoding different heavy chain variable region sequences, where the 2 or more heavy chain variable regions sequence have specificity for different target antigens, or different epitopes within the same target antigen, where the heavy chain variable regions are expressed and secreted as IgG, IgA, or IgM, and where the heavy chains are fully human or chimeric (Van Berkel et al., paragraphs 18-19, 55-63, 95, and 97). Note that Van Berkel et al. clearly teaches that, “In a preferred aspect, the recombinant host cell comprises a nucleic acid sequence encoding a common light chain that is capable of pairing with at least three different heavy chains, such that the produced antibodies comprise a common light chain” (Van Berkel al., paragraph 19).  Van Berkel et al. further teaches that the at least two different heavy chain may be expressed at different levels (Van Berkel et al., paragraph 22, 62, and 83).  Van Berkel et al. also teaches that host cell can be cloned and that the population of clones, i.e. a library of clones, can be screened for the production of a mixture of antibodies having a desired effect (Van Berkel et al., paragraph 22, 62, and 81). Van Berkel et al. teaches to transform the host cells with vector(s) encoding the 2 or more heavy chain variable regions, where each heavy chain is encoded by a different vector or by the same vector, and where each vector comprises a promoter and other regulatory elements for driving expression of the encoded variable regions (Van Berkel et al., paragraphs 63-66). Van Berkel et al. further teaches that the host cells are eukaryotic cells, or mammalian cells such as human cells (Van Berkel et al., paragraph 68). In particular, Van Berkel et al. teaches the use of the immortalized PER.C6.TM cell as the host cell (Van Berkel al., paragraphs 68 and 70). In addition, Van Berkel et al. teaches that the nucleic acid molecules encoding the single common light chain and the two or more heavy chains are stably integrated into the chromosome of the host cell, where the integration employs site-specific integration into a predetermined position in the genome of the cell by homologous recombination (Van Berkel et al., paragraph 69, and 99). Van Berkel et al. also teaches that the nucleic acid molecules encoding the two or more heavy chain variable regions and the single light chain variable region can be obtained from in vivo immunization methods, or from in vitro antibody display methods, including phage display methods (Van Berkel et al., paragraph 89).  Thus, it is maintained that by teaching all the structural limitations of the “library of cells” as claimed, Van Berkel et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

	The rejection of previously pending claims 4-5 and 13-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0170398 (2005), hereafter referred to as Van Berkel et al., in view of U.S. Patent Application Publication 2012/0101000 (2012), hereafter referred to as Zhou, with an effective filing date of 11/20/2009, is withdrawn over canceled claims 13-14, and maintained over claims 4-5. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail above and in previous office action. 
	The applicant reiterates their arguments concerning Van Berkel et al. These arguments were addressed in detail above and have not been found persuasive. 

The rejection of previously pending claims 1-3, 6-12, and 15-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0170398 (2005), hereafter referred to as Van Berkel et al., in view of U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, is withdrawn over canceled claims 12 and 15-18, and maintained over amended and new claims 1-3, 6-11, 19-20, and 26-38. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant reiterates their arguments regarding Van Berkel et al. These arguments have been fully considered but were not found persuasive. In particular, it has been pointed out that applicant is arguing limitations which are not a part of the method claims or product by process claims as written. Specifically, as discussed in detail above, the claimed methods do not recite an active step where nucleic acid is isolated directly from B cells which have themselves been isolated from a transgenic mouse as claimed, and further heavy chain variable regions are not recited as having any particular characteristics or functional properties- i.e. are not identified by sequence or V-D-J gene segments, and are not limited to heavy chains which pair with a specific light chain, i.e. one identified by V-J gene segments, sequence etc. Further regarding the single rearranged human light chain variable region, it has been noted that the although the claim recites that the transgene lacks a regulatory element that contributes to somatic hypermutation, the claims do not recite that the no somatic hypermutation occurs in the sequence of the rearranged human light chain or that somatic hypermutation of the transgenic light chain is 100% prevented  Thus, the rearranged heavy chain variable regions derived from B cells present in an immunized transgenic animal as claimed may or may not pair with a transgenic light chain that has undergone somatic hypermutation. It has also been noted that the transgenic animals recited in the claims do not produce only the single rearranged human light chain, but can further produce endogenous light chains such that B cells in the animal comprise antibodies against the immunizing antigen(s) which comprise a heavy chain and either an endogenous light chain or the introduced rearranged human light chain.  
Van Berkel et al., as set forth in the rejection of record, teaches a host cell stably transformed with nucleic acid sequences encoding a single common light chain variable region and at least 2, including 3, 4 ,5 ,6 ,7 ,8 , 9, and 10 or more, different nucleic acids encoding different heavy chain variable region sequences, where the 2 or more heavy chain variable regions sequence have specificity for different target antigens, or different epitopes within the same target antigen, where the heavy chain variable regions are expressed and secreted as IgG, IgA, or IgM, and where the heavy chains are fully human or chimeric (Van Berkel et al., paragraphs 18-19, 55-63, 95, and 97). Note that Van Berkel et al. clearly teaches that, “In a preferred aspect, the recombinant host cell comprises a nucleic acid sequence encoding a common light chain that is capable of pairing with at least three different heavy chains, such that the produced antibodies comprise a common light chain” (Van Berkel al., paragraph 19). Van Berkel et al. also teaches that the nucleic acid molecules encoding the two or more heavy chain variable regions can be obtained from in vivo immunization methods, or from in vitro antibody display methods, including phage display methods which utilize a common light chain (Van Berkel et al., paragraphs 89 and 92).
The rejection then cites the transgenic mice taught by Lonberg as a source for the heavy chains, where Lonberg has been cited for teaching methods of obtaining an antibody comprising immunizing a transgenic mouse which expresses human variable region antibodies, collecting B cells from the immunized mice, making hybridomas from the B cells, obtaining DNA encoding human heavy and light chain variable regions and using DNA encoding the heavy and light chain variable regions to express human antibody in a host cell (Lonberg et al., paragraphs 179 and 332). Lonberg et al. teaches that a preferred embodiment is a transgenic mouse comprising a single rearranged light chain transgene and an unrearranged heavy chain transgene (Lonberg et al., paragraph 201). Lonberg et al. further teaches that the rearranged light chain is a kappa light chain (Lonberg et al. paragraphs 481-482). In particular, Lonberg et al. teaches that transgenic mice generated from a transgene construct comprising a single rearranged human light chain variable region can be bred with human heavy chain transgenic mice to produce a mouse which expresses a spectrum of antibodies in which the diversity of the primary repertoire is contributed by the unrearranged heavy chain transgene (Lonberg et al., paragraph 482). The applicant argues that the skilled artisan would not have combined the teachings of Lonberg et al. with Van Berkel et al., and/or that the combined teachings would not yield the methods and products as claimed because the Lonberg mouse does not contain a nucleic acid encoding a rearranged human V-J variable region that lacks a regulatory region that contributes to somatic hypermutation. The applicant argues that the repertoire of antibodies expressed from hybridomas made from the B cells of the Lonberg mice would not share the same light chain because of somatic hypermutation of the light chain. However, as discussed above, the majority of the claims under examination do not actually include any sequence encoding a light chain, and the ones that in fact do recite the presence of an integrated light chain do not recite any level of pairing between the single light chain and the each of the encoded heavy chains. As also noted above, the heavy chain repertoire produced in the transgenic animals as claimed is not limited to one in which only the introduced rearranged human light chain is present. Furthermore, Van Berkel et al. clearly teaches that the heavy chains present in the cell populations comprising a single light chain and 2 or more heavy chains can be derived from in vivo immunization or phage display. Also as discussed above, the rearranged human light chain present in the transgenic non-human animal is not precluded from exhibiting some level of somatic hypermutation in B cells. Therefore, it is maintained that in view of the specific teachings of Van Berkel et al. to obtain 2 or more source DNA encoding rearranged human heavy chain variable regions and a single common rearranged human light chain variable region which pairs with each of the human heavy chain variable regions from an in vivo immunization method, it would have been prima facie obvious to the skilled artisan at the time of filing to obtain the source heavy chain DNA using the in vivo immunization method of mice disclosed by Lonberg et al. and to introduce at least two DNA sequences encoding the rearranged heavy chains variable regions into a host cell as taught by Van Berkel  with a reasonable expectation of success as the immunized Lonberg et al. mice produce B cells comprising a repertoire of DNA encoding human heavy chain variable regions in response to antigen(s). It is also maintained that based on the teachings of Van Berkel to further integrate into the host cell genome a common light chain, that it would have been further prima facie obvious to the skilled artisan to integrate a common light chain such as the single rearranged light chain taught by Lonberg et al. into the host cells expressing two or more rearranged heavy chains in order to provide a host cell with an integrated single rearrange chain and 2 or more rearranged heavy chains all derived from a single transgenic mouse source with a reasonable expectation of success.  

The rejection of previously pending claims 4-5 and 13-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0170398 (2005), hereafter referred to as Van Berkel et al., in view of U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, as applied to claims 1-3, 6-12, and 15-20 above, and further in view of U.S. Patent Application Publication 2012/0101000 (2012), hereafter referred to as Zhou, with an effective filing date of 11/20/2009, is withdrawn over canceled claims 13-14, and maintained over amended claims 4-5. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed above and in previous office actions. 
The applicant reiterates their arguments as applied to claims 1-3, 6-11, and 26-38 above, which were not found persuasive. The applicant further argues that Zhou does not provide any relevant teachings to make up for the deficiencies of Van Berkel et al. and Lonberg et al. This is not agreed as applicant’s arguments concerning Van Berkel et al. and Lonberg et al. have not been found persuasive. 	 

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633